COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 Texas Tech University Health Sciences        §              No. 08-16-00164-CV
 Center-El Paso,
                                              §                 Appeal from the
                      Appellant,
                                              §               327th District Court
 v.
                                              §            of El Paso County, Texas
 Gloria Bustillos.,
                                              §              (TC# 2015DCV3141)
                      Appellee.
                                           §
                                         ORDER

       The Court GRANTS the Appellee’s third motion for extension of time within which to

file the brief until November 11, 2016. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Hadley A. Huchton, the Appellee’s attorney,

prepare the Appellee’s brief and forward the same to this Court on or November 11, 2016.

       IT IS SO ORDERED this 20th day of October, 2016.


                                                   PER CURIAM


Before McClure, C.J., Rodriguez, and Hughes, JJ.